Speaking for all members of the delegation of 
Uruguay, I wish to address to the President our 
warmest congratulations on his election to the 
presidency of the thirty-seventh session of the 
General Assembly. Similarly, I wish to convey to 
his predecessor, Mr. Kittani, our special 
appreciation for the efficiency with which he 
directed deliberations at the last session.
257.	Uruguay is taking part in this session of 
the Assembly with the express desire of 
reaffirming once again as an absolute priority 
its historical commitment to peace. This 
commitment has been made manifest ever since our 
independence, in our support for dialogue as an 
instrument for settling disputes, and in our 
unremitting defense of international law.
258.	In a world troubled by the most serious 
threats, where there is constant tension and 
confrontations are rife, even where peace and 
security have been firmly established, the 
international community must, without delay, 
demonstrate in a specific, practical and 
effective manner, that its attachment to the 
principles and purposes of the Charter of the 
United Nations is not merely a formal promise or 
a passive expression of hope.
259.	It is deplorable to note that in the 
interval since the last session of the Assembly 
new clashes, with their tragic toll of death and 
desolation, have taken place in many parts of the 
world. The sad reality of ongoing wars lends 
added urgency to the current negotiations and 
strongly underlines the unavoidable 
responsibility incumbent on each and every one of 
us, setting aside any dialectics.
260.	Given the vicious circle of mistrust, 
tension and the arms race, civilized and fruitful 
coexistence can be obtained only to the extent 
that the various States exert their influence in 
their respective spheres in conformity with the 
international legal order and in strict 
observance of the obligations set down in the 
Charter.
261.	It was this line of thinking that led 
Uruguay in a constructive spirit actively to 
participate in the work of the second special 
session of the General Assembly devoted to 
disarmament. When we take stock of the results 
achieved, it is frustrating to acknowledge the 
lack of substantial progress on a topic in which 
a great many hopes had been placed, namely the 
comprehensive program for disarmament. It is, 
however, important to mention that reaffirmation 
of the validity of the 1978 Final Document in 
resolution S-10/2, the commitment to abide by the 
priorities established in the disarmament 
negotiations, and the adoption of two resolutions 
on a World Disarmament Campaign and disarmament 
fellowships are concrete measures in the long and 
laborious process of building up universal 
understanding. My country welcomes them with 
satisfaction.
262.	With regard to disarmament, Uruguay 
enthusiastically agrees that resources not spent 
on armament should be reallocated to developing 
countries. It also warmly supports as a form of 
progress the idea of using these resources for 
the development of nuclear-free zones which, 
although geographically limited, contribute to 
the cause and objectives of disarmament. It is to 
be hoped that this example, to which Latin 
America made an outstanding contribution with the 
Treaty for the Prohibition of Nuclear Weapons in 
Latin America (Treat of Tlatelolco), will be 
followed by other geographical areas, thus 
multiplying the number of zones to be gradually 
freed from the nuclear threat. However, the 
inalienable right of the developing countries to 
access to nuclear technology for peaceful 
purposes should be strongly reaffirmed.
263.	We should now like to offer some comments 
concerning the many conflicts now under way. 
Apart from constituting a threat to the basis of 
the harmonious coexistence of nations, these 
conflicts ignore the essential fact that we are 
all part and parcel of the same civilization, 
which is based on shared ideals. This deeply 
troubles the conscience of nations such as mine 
which regard any of their expectations as 
secondary to the cause of peace and place all 
their endeavors at its service.
264.	During the conflict in the South Atlantic 
Uruguay noted with concern and anguish how the 
use of forceóa procedure irreversibly proscribed 
by the Charter of the United Nationsóemerged in 
the American community of nations. Those 
responsible chose to disregard the inexorable 
tide of history.
265.	On various occasions and in various 
bodies my country has taken a position of 
solidarity with Argentina. This position is based 
on recognition of Argentina's right to claim 
sovereignty over the Malvinas Islands. Today 
Uruguay confirms that recognition in keeping 
with the best diplomatic traditions of my 
country, having been one of the first to put 
forward in this very body the unquestionable 
right of Argentina to the archipelago under 
dispute.
266.	Uruguay also reaffirms its strong desire 
to help in the search for a negotiated solution 
to the conflict. We are ready to participate in 
efforts to attain this purpose. To that end my 
Government would like to restate its willingness 
to offer the necessary facilities to the 
interested and concerned parties as well as to 
any possible mediators so that it may receive 
them in the traditional Uruguayan environment of 
peace and security.
267.	We have no doubt of the need for a 
peaceful solution to the crisis obtaining in the 
South Atlantic, but we should like to express our 
firm desire that the solution not contravene the 
course of history or breed future confrontations.
268.	Once again the situation in the Middle 
East is causing particular concern to my 
Government, which, faithful to the juridical and 
political principles that underlie our 
international conduct, is particularly alive to 
the anguish caused by the grave events that have 
come to pass in Lebanon
269 We appreciate the values that Lebanon 
represents. It is a nation that loves peace and 
culture. The close links of friendship and 
respect between our countries prompt us to call 
for the strictest respect for its sovereignty, 
territorial integrity, unity and political 
independence. In other words, we demand respect 
for its right freely to choose its own future 
without foreign intervention. This obviously 
implies the withdrawal from Lebanese territory 
of all occupying forces regardless of their 
origin.
270.	In the judgment of my Government a strong 
and independent Lebanon constitutes an essential 
factor for peace throughout the region. The 
international community must exert every effort 
to co-operate with the people and Government of 
Lebanon in the attainment of these goals. It is 
likewise imperative that the parties to the 
conflict adopt an unswerving policy to that end.
271.	Uruguay will firmly support any action 
designed to bring about peace in the Middle East. 
That is consistent with our position. It should 
be brought about through agreements negotiated 
among the parties involved without violence and 
with justice so as to guarantee all parties the 
possibility of living within safe and recognized 
boundaries in accordance with international law 
and the relevant resolutions of the Security 
Council.
272.	In that spirit we are participating in 
the Sinai multinational peace-keeping force, and 
we are ready to co-operate in various actions to 
be undertaken in order to consolidate and broaden 
the process leading to a just and lasting peace 
in the region, regardless of extraneous interests 
and destabilizing factors.
273.	Equally it bears repeating here that the 
objective of peace in the Middle East 
presupposes the existence and recognition of the 
State of Israel and its right and the right of 
other nations not to be attacked. Of course it is 
also necessary for the international community 
to understand the legitimate aspirations of the 
[people of Palestine to have a territory in 
which to settle and establish a free and 
sovereign State.
274.	My country's foreign policy has been 
based on unswerving respect for fundamental 
principles such as non-interference in the 
domestic jurisdiction of States and the right of 
all peoples to self-determination. The 
application of these principlesówhich all have 
the same source, the preservation of the right to 
exercise sovereigntyóhas been constantly and 
seriously hampered by the actions of countries 
and pressure groups which, because of their 
support for internal forces, internationalize 
conflicts that clearly fall within the domestic 
jurisdiction of States. This has led to a 
situation in which the inalienable right of 
States to decide their own future without foreign 
pressure or undue influence is disregarded. This 
is dramatically evident in regions such as 
Central America, where, furthermore, violence and 
terrorism daily infringe the political, economic 
and social stability of countries, which is an 
essential element of the full development of the 
peoples of the region.
275.	With regard to Afghanistan, the majority 
of the international community has expressed a 
strong desire for detente, an end to military 
clashes so as to avoid greater suffering and 
misery among the people, the immediate withdrawal 
of foreign troops, total respect for the rights 
of the civilian population and restoration of 
effective sovereign national authority. The 
persistence of the conflict creates a dangerous 
source of friction that must be resolved as soon 
as possible.
276.	In the context of these particular 
issues, I must state that my Government attaches 
great importance to the achievement of a peaceful 
independent solution to the question of the 
unification of Korea through inter-Korean 
dialogue. That would help create conditions 
favorable for mutual understanding and for the 
general stability of the region.
277.	It would be worth while to reactivate the 
good offices of the Secretary-General in this 
case for discus-sions between North and South 
Korea.
278.	In all the international bodies in which 
it participates, Uruguay has always defended the 
principle of the self-determination of peoples. 
Therefore, we reaffirm once again the Namibian 
people's right to independence and its right to 
choose, in a climate of peace and free from undue 
pressures and external influences, its own 
political constitution, within the framework 
guaranteed by the United Nations provisional 
administration. Uruguay's stand on this issue is 
not anomalous; it is consistent with, and a part 
ot', our unswerving commitment to peace and our 
emphatic rejection of any use of violence or 
terrorism.
279.	Uruguay is a party to the International 
Convention on the Elimination of all Forms of 
Racial Discrimination We were the first State to 
accept the machinery set forth in that Convention 
for receiving individual complaints and 
communications. That position is not one dictated 
by circumstances; it has been energetically and 
unswervingly held by my country's 
representatives ever since the inception of the 
United Nations, ever since the Organization first 
gave impetus to the process of decolonization.
280.	Although the great majority of the 
nations of the international community have 
ratified or acceded to that Convention, thus 
making it a universal instrument, discrimination 
on the basis of color, race, national or ethnic 
origin, or social class remains a tragic fact 
which shocks our conscience and is an affront to 
the spirit of progress of mankind.
281.	The forced displacement of indigenous 
populations; the marginal existence of national 
or ethnic minorities; the existence of 
discriminatory laws; the persistence of practices 
based on notions of superiority or on racial 
hater: all these things convince us that the 
Programme for the Decade for Action to Combat 
Racism and Racial Discrimination, which expires 
in December of next year, should be renewed and 
broadened.
282.	Unfortunately the examples I have given 
are not the only manifestations of 
discrimination. It has also been manifested in 
the most painful forms of religious intolerance, 
which, in various parts of the world, continue to 
provoke a great deal of violence, persecution, 
and even genocide. In this connection, my country 
reaffirms its full support for the Declaration on 
the Elimination of All Forms of Intolerance and 
of Discrimination Based on Religion or Belief, 
which the Assembly adopted fast year in 
resolution 36/55. At the same time we urge the 
prompt resumption of consideration of a draft 
international convention on this matter. That 
instrument would serve as the basis, together 
with other necessary efforts, to combat theories, 
systems and institutions based on discriminatory 
principles which disregard the fundamental 
equality of the family of man.
283.	Uruguay was also one of the first 
countries to ratify the Convention on the 
Elimination of All Forms of Discrimination 
against Women, which was adopted by the Assembly 
three years ago in resolution 34/180, and we 
welcome the fact that the Convention has come 
into force. We express the hope that it will help 
to ensure the participation of women, on an equal 
footing and at every level of society.
284.	In that connection, we must mention a 
system that shocks the conscience of mankind and 
makes a doctrine of iniquity:	Uruguay is 
pleased to affirm with its usual conviction its 
radical opposition to that policy as well as to 
any other form of racism that openly and 
stubbornly contradicts the moral and 
philosophical premises that form the basis of our 
most deeply and dearly held cultural traditions.
285.	The world crisis facing mankind is 
manifested not only in the destruction caused by 
those who ignore the single origin and nature of 
human-beings. It is also clear in the inability 
of the international community to put a stop to 
the ongoing violence which has become an integral 
part of the political practice of nations, 
nations with a long tradition of institutional 
stability and those recently emancipated from 
colonialism. That violence has resulted in 
constant acts of terrorism, with their tragic 
toll in murder, kidnapping and extortion; this 
seems to flourish in societies where democratic 
institutions prevail and where an attempt is made 
to preserve fundamental freedoms and individual 
rights. On the other hand, symptomatically, the 
phenomenon of terrorism does not appear in any 
country where totalitarianism exists with its 
systematic violation of human rights.
286.	Acts of terrorism are grave offences 
against common law; they violate the most 
fundamental principles of persona! and 
collective security, whatever the political 
pretexts invoked for their commission.
287.	Uruguay is a party to all the conventions 
adopted within the United Nations system and the 
Organization of American States with the aim of 
preventing and punishing acts of terrorism. It 
has also participated very actively in the work 
of the Ad Hoc Committee on International 
Terrorism. Several of its proposals on the 
subject have been approved by that Committee.
288.	Notwithstanding our recognition of the 
efforts that have been made, we must firmly state 
our dis-appointment at the fact that the 
international community has not adopted 
practical, specific and comprehensive measures 
to deal effectively with the grave and complex 
problem of terrorism. Although the maintenance of 
internal security is the responsibility of each 
individual State, co-operation among countries is 
essential to prevent and punish, in a co-ordinate 
way, crimes with international implications.
289.	Although consideration of the underlying 
causes of acts of terrorism and violence deserve 
attention, it must not lead us to delay 
indefinitely the search for remedies to deal with 
what is an undeniable fact: that acts of 
terrorism are invariably repeated, deserving the 
repudiation of all civilized nations.
290.	The efforts to prevent and punish crimes 
committed against diplomatic agents and other 
persons enjoying immunities established in 
international law are based on the adoption in 
New York, m 1973, of the Convention on the 
Prevention and Punishment of Crimes against 
Internationally Protected Persons, including 
Diplomatic Agents. But we believe that a 
multilateral machinery must be established to 
deal with acts of terrorism affecting ordinary 
persons who do not enjoy the special protection 
of those immunities, but who are, none the less, 
entitled to international protection as human 
beings.
291.	This year we have witnessed a historic event of great importance: the 
approval by the great majority of the 
international community of the United Nations 
Convention on the Law of the Sea,- which 
establishes a new and comprehensive legal order 
applicable to the seas and based on the 
recognition of the sovereign rights and 
jurisdiction of the littoral States in the waters 
adjacent to their coasts, in an exclusive 
economic zone, and on the continental shelf, 
with due regard for the jus communication and the 
rational exploitation of the resources of the sea.
292.	It is also based on co-operation for the 
development of scientific research, the 
protection and pres-ervation of the marine 
environment, the administration by an 
international authority of that zone, of the 
sea-bed and the ocean floor beyond national 
jurisdiction with the necessary powers for 
organizing and controlling those activities 
related to the exploration and exploitation of 
resources and the establishment of a production 
policy for that zone and a comprehensive system 
for the settlement of disputes.
293.	However, we regret that some countries 
were not able to overcome their difficulties with 
respect to certain points and cast a favorable 
vote. Nevertheless, we trust and hope that they 
will be able to reconsider their position for the 
benefit of the common good. This would allow us 
to reach our objective, which would constitute an 
achievement of prime importance for the stability 
of international relations and the consolidation 
of world peace.
294.	With regard to the environment, 1982 has 
been a year rich in important events, to which 
our country contributed decisively and with 
conviction. The session of a special character 
that was convened by the Governing Council of 
UNEP last May in Nairobi commemorating the tenth 
anniversary of the United Nations Conference on 
the Human Environment, which was held in 1972 in 
Sweden, was followed by the tenth session of the 
Governing Council. A signal achievement of these 
two meetings was the renewal of the "spirit of 
Stockholm", the solemn ratification by more than 
100 nations of their commitment to preserve the 
environment, thus ensuring a vital framework for 
humanity and the common heritage of future 
generations. The Nairobi and the Action Plan for 
the Human Environment? that were adopted 
represent a new policy approach. It is a more 
systematic and technical approach which includes 
a considerable strengthening of international 
action on the subject and the implementation of 
the resolutions adopted at the /M Meeting of 
Senior Government Officials Expert in 
Environmental Law, which my country was pleased 
to host in October and November 1981.
295.	The Second United Nations Conference on 
the Exploration and Peaceful Uses of Outer Space 
was held last August at Vienna. The objective of 
the Conference was to analyze at the world level 
those problems concerning the cosmos at a time 
when we are approaching a quarter century of the 
space age. Uruguay participated actively in the 
work of that Conference, firmly convinced that it 
was the appropriate time to take stock of the 
past and the present in order to make a realistic 
projection for the future with a view to genuine 
international co-operation on this question.
296.	The enormous increase in the field of 
communications and the interdependence of 
peoples that provide our civilization with a real 
sense of unity has made it imperative for the 
field of communications to become an essential 
element in the economic and social development of 
all countries.
297.	Faithful to this idea, we have adhered to 
the proclamation by the General Assembly of the 
World Communications Year and we are ready within 
our means to take part in the Plan of Action to 
be undertaken next year. To this end, we have 
already established a National Committee in our 
country in which all the relevant ministries and 
government services are represented.
298.	Uruguay is a party to the international 
Covenants on Human rights, including the 
Optional Protocol to the international Covenant 
on Civil and Political Rights. It has always 
fought in every forum against the death penalty. 
Hence we were pleased to note the significant 
progress made in the drafting of a second 
optional protocol to abolish capital punishment, 
a vestige of history that denies the first right 
of manóthe right to life.
299.	In the same spirit, Uruguay has taken 
part in the work of the Commission on Human 
Rights is preparing a convention against torture 
and other cruel, inhuman and degrading acts.
300.	We have also reaffirmed our interest in 
any measure contributing to the strengthening and 
expanding of the machinery of the Organization to 
improve the effective enjoyment of individual 
rights and fundamental freedoms.
301.	We also strongly support the planned 
international campaign against drug trafficking, 
within the context of the international Strategy 
for Drug Abuse Control. This campaign is designed 
to achieve the eradication of another human 
scourge.
302.	There are other initiatives aimed at 
consolidating the objectives adopted by the 
Assembly when pro-claiming international years, 
such as the Year of the Child in 1979 and the 
Year of Disabled Persons in 1981. We support 
these initiatives. Given my Government's prime 
interest in these matters, we noted with 
satisfaction the considerable progress made in 
the drafting of a convention on the rights of the 
child, as well as that concerning the 
implementation of the World Programme of Action 
concerning Disabled Persons, designed to prevent 
incapacitating disabilities and to promote 
rehabilitation and the full integration of the 
handicapped into society.
303.	None the less, it is our earnest hope 
that these aims will not become obscured by 
rhetoric, as has unfortunately happened 
frequently in the international community, which 
shows the international community's incapacity 
to go beyond the level of mere statements at a 
time when crucial and ongoing challenges facing 
mankind call for strong substantive action.
304.	We know that there are good intentions; 
we know that there is no lack of theoretical 
concepts; but the shaping of a more just and 
equitable world economy, as well as the 
establishment of a legal order in a world fraught 
with individualism and violence, is still mere 
aspirations and nothing more.
305.	A question affecting the whole of mankind 
on which we cannot remain silent is that of 
hunger and poverty which ruthlessly afflict more 
than 900 million people in the world.
306.	Uruguay, a developing country, cannot 
accept with criminal indifference the suffering 
of others as well as the passivity of the 
machinery of a system that in practice violates 
the basic tenets of the Organization.
307.	These situations, which deny the very 
minimum of human solidarity, demand the priority 
attention of the Assembly in order to restructure 
the links of interdependence and find solutions 
capable of alleviating the scourge of hunger and 
its cause, destitution. We must have the 
necessary political will to adopt appropriate 
measures allowing us to expect a certain measure 
of success in the struggle for better health and 
education in order to improve the lot of mankind 
and enhance the sanctity of life.
308.	In the field of health, it is fitting to 
mention specifically the fact that Uruguay has 
begun a massive vigorous campaign to vaccinate 
all our population. This is the culmination of 
the constant work of prophylaxis that has been an 
ongoing concern of the health services of my 
country.
309.	It is also worth noting that, in the Held 
of education, my Government is making every 
effort to implement an ambitious literacy program 
which will finally eliminate the already very low 
rate of illiteracy of no more than 5 per cent. 
The first stage of this campaign has successfully 
been completed recently this year.
310.	It is paradoxical to note that at this 
time when we have witnessed the greatest 
achievements and progress and when science and 
technology borders on science fiction there still 
remain groups of people living in abject poverty. 
This is a harsh reminder of our unavoidable 
responsibility.
311.	This question cannot be considered in 
isolation from the matter of trade, where we feel 
the effects of tariff barriers in our efforts to 
attain efficient food and agricultural 
production. That is especially true in those 
developing countries which have the good fortune 
of possessing great resources to contribute to 
the feeding of the world but which, because of 
actions {taken by industrialized nations, must 
face trade and marketing problems, to which I 
shall refer later.
312.	Concerning the world economic situation, 
we must express our. deep concern at the gradual 
and continuing deterioration within an acute 
process that seems to accelerate day by day. The 
persistence of recessionary and inflationary 
processes, the increase in unemployment, the 
instability of exchange rates, imbalances in the 
balance of payments of the industrialized 
countries, the consequent irritating 
protectionist reactions and, finally, why not 
say it?óthe indifference and the lack of the 
political will on the part of the industrialized 
countries to face the demands imposed by the 
overwhelming world crisisóinexorably delay the 
economic progress of the developing countries, 
which are the majority of those gathered in the 
Assembly.
313.	Within an economic framework such as that 
which exists today, which is marked by an intense 
and ever greater interdependence among the 
peoples of the world, it is imperative to find 
solutions based on a global economic approach, 
which makes it necessary to adopt a long-term 
global economic policy. This requires the optimum 
allocation of resources, which in turn signifies 
the redistribution and relocation of industries 
according to the competitive capacity of each 
country, the general  opening of economies in 
order to ensure an effective interplay of the 
laws of competition, and the adoption of a 
strategy capable of covering ail the developing 
areas without excluding key sectors.
314.	Within the same line of reasoning and 
with reference to international trade, we must 
note the grave damage done to economic 
development in general and to food production and 
agricultural and industrial development in 
particular by the discriminatory practices and 
tariff barriers applied in many parts of the 
world, particularly by the developed countries.
315.	We believe that the creation of an 
effective system of global security in the food 
sector must be accompanied by the parallel 
creation of an international financing system 
which will not be prejudicial to the 
food-producing developing countries. A new world 
food order is a prerequisite for any 
international economic order.
316.	Within the structural readjustment that 
we are proposing, the problem of energy is also a 
priority that must be dealt with as a whole. A 
new world energy order must assure access by all 
non-oil- producing countries with a limited 
economic potential to sources of supply at 
reasonable and predictable prices. We must also 
consider the development and international 
financing of new and alternative sources of 
energy. This must be a pre-condition of the 
establishment of any new international economic 
order.
317.	The developing countries are not resigned 
to this critical situation but insist upon a 
clear-cut position regarding the adoption of 
decisions by international bodies and greater 
participation in the acceptance of such 
instruments.
318.	Within this context, we fully support the 
aims of and the steps taken to ensure the 
relaunching of global negotiations, on the 
understanding that what will be discussed 
concerning this subject is of interest to 
everyone in the international community. These 
negotiations must be carried out in conditions of 
absolute equality.
319. It is difficult to understand how in the 
world of today we could reach agreements on 
energy and financing, international trade, 
protectionism and readjustment, raw materials and 
food, and industrialization and technology 
without the representation of all those 
interested and concerned. There must be an end to 
exclusion and selective participation and the 
question of the formal initiation of global 
negotiations must as soon as possible be brought 
to the Assembly.
320.	It is worth noting that the developing 
countries have initiated a very significant 
attempt to establish a South-South dialogue 
through the implementation of a wide range of 
activities involving economic cooperation. 
Uruguay has participated and is participating 
with enthusiasm and good faith in this process, 
which offers clear hope of widening the basis of 
the economies of the developing countries and of 
bettering the standard of living if their 
peoples. That common effort is an appropriate and 
suitable response to the needs and requirements 
of our time, always bearing in mind the 
solidarity that must prevail among countries that 
are going through similar stages of development.
321.	We firmly believe that development and 
security are intimately linked concepts and it 
could be said that there can be no integral 
development without the counterbalance of 
collective economic security through a 
multilateral juridical system that guarantees the 
full implementation of the rules and principles 
of co-operation for development. This is also 
applicable to the area of defense, in the case 
of economic measures or actions aimed at 
thwarting the sovereign will of States, the 
maintenance of the essential conditions of free 
and normal economic development and, in the last 
analysis, the effective practical application of 
international economic justice.
322.	Uruguay has voted in favor of the program 
budget for the biennium 1982-1983. This is a 
budget in which the concept of zero growth is 
used for the first time, after many years of 
sustained increases. The comprehensive nature of 
the budget appropriations does not entail an 
increase in the financial burden.
323.	The support of my country for this policy 
of austerity is based upon the unavoidable need 
to rationalize the hyperactivity of the United 
Nations and prevent the dispersal of effort. In 
this context, we should like the process of 
identifying and eliminating activities that are 
outdated, inefficient or of marginal usefulness 
to be intensified. This also applies to reduction 
of the very high percentage of costs absorbed by 
salaries and staff contributions. That percentage 
bears no reasonable relationship to the funds 
appropriated by the Organization for programmes 
of work of a substantial nature in the economic, 
social and humanitarian fields.
324.	Finally, we should like to make reference 
to something of special importanceónamely, the 
strengthening of the role of the Organization and 
equitable representation of its members of the 
Security Council.
325.	As I have already said, Uruguay fully 
understands and supports the purposes and 
principles of the Charter of the United Nations, 
which are those that have always guided our 
foreign policy. Support for the objectives of 
international peace and security are, in the end, 
identified with the aims of the civilization to 
which we all belong. We reaffirm our faith in the 
present and permanent relevance of this 
civilization and we express our steadfast support 
for all measures aimed at overcoming the 
obstacles in the path of the development of 
harmonious relations and mutual respect based on 
justice among all the peoples of the world.
326.	We place our greatest hope in the common 
effort of all those in the Organization and in 
the firm and unswerving application of the means 
and instruments available to the Organization. 
In this way we shall be able to make gradual but 
steady progress in maintaining and consolidating 
international peace and security, developing 
co-operation among nations, promoting the rules 
of international law and improving relations 
among States as well as on questions of the 
procedure for the peaceful settlement of disputes 
both regionally and internationally.
327.	Only two months ago, our President 
Alvarez, analyzing the Latin American scene 
during a recent meeting of the Latin American 
Integration Association, said:
"A world of super-Powers and mini-States, of 
groups of countries with enormous imbalances in 
their relative development, is their share in the 
fruits of progress and in their capacity to 
negotiate, calls for concerted action by those 
countries that are more excluded than weak, in 
order that it may become more just.
"With its demographic influence, its common 
cultural tradition, its enormous and unexploited 
riches and its dedication to peace and law, Latin 
America has a!! the conditions necessary to 
constitute an influential area, not only in 
economic alignment but in the political and 
cultural spheres as well, within an international 
order where im-balances of power give rise to 
voluntary or involuntary situations of 
domination.
"Setting aside questionable schemes used to group 
countries according to their level of 
development or relative power, I should like to 
see a Latin America that would be a totally new 
and independent force projected into the future 
as the continent of hope, of freedom and of 
justice, as the bridge and the link between the 
more developed and the most backward areas of the 
world."
328.	In this same line of thinking, I have no 
doubt that Uruguay will honor its commitment to 
America and to the world for the harmonious 
convergence of both currents, so that we can 
devote all our efforts to serving the aim of 
closer and more reciprocal constructive 
co-operation.
329.	With regard to matters relating to the 
functions of the Security Council, the 
distressing events that occurred during this year 
make it more than ever necessary to amend the 
rule of unanimity that was established for the 
benefit of the permanent members of the Security 
Council, a rule that tends to perpetuate an 
obvious situation of privilege the exercise of 
which paralyses the Council's mission for peace.
330. It is also necessary to say that with the 
passing of time and in the light of many painful 
and enlightening experiences it will become 
necessary to consider the possibility of giving 
thought to the most effective means of organizing 
the system of voting in the Security Council, 
above all in order to preserve intact its 
constitutional power to act for the preservation 
of peace, which is the very reason it was brought 
into being.
33!. It is then fittingóand in this regard we 
fully agree with the proposal made by the 
Secretary- Generalóto hold a special meeting of 
the Security Council. This would be a frank, 
determined action that would enable us 
realistically to face those problems in the 
solution of which we are all ineluctably engaged.
332.	In conclusion, my Government is prepared 
to support any effort designed to strengthen the 
Organization and to enable it fully to assume 
its responsibilities. Hence, we shall make a 
firm contribution to creating a climate favorable 
to dialogue and trust, to civilized and fruitful 
coexistence, starting along the road towards a 
community of nations without tutors or pupils, a 
community in which the legal equality of States 
will be expressed through a policy of full 
respect for the right of everyone freely to 
choose his own future without interference or 
aggression. This is the task we all face. It is 
an unavoidable and daily task that poses: a 
crucial challenge, one we must face and one we 
must overcome, guided by the same spirit of 
solidarity and brotherhood, as we continue along 
the path of peace and justice towards the new 
conditions the future holds in store for mankind.
